ACCEPTED
                                                                                       05-14-01068-CR
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                 3/30/2015 11:14:57 AM
                                                                                            LISA MATZ
                                                                                                CLERK

                              No. 05-14-01068-CR
                                  05-14-01069-CR
                                                                  FILED IN
MICHAEL PRENTISS PRECHTL                 §                 5th COURT
                                             IN THE COURT OF APPEALS  OF APPEALS
                                                                DALLAS, TEXAS
vs.                                      §                 3/30/2015 11:14:57 AM
                                             FOR THE FIFTH DISTRICT
                                                                  LISA MATZ
THE STATE OF TEXAS                       §   OF TEXAS AT DALLAS Clerk


         STATE’S SECOND MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing the State’s brief be

extended to the date this motion and the accompanying brief are received. In

support of this motion, the State would show the following:

      Appellant pled guilty in these two cases to possession of methamphetamine

with intent to deliver in cause F11-35251-X and to possession of oxycodone in

cause F11-35252-X. Adjudication was deferred in each case. He was placed on

community supervision for seven years and community supervision for five years,

respectively. Upon the State’s filing motions to revoke, court found appellant

violated community supervision. The court adjudicated guilt and set punishment a

confinement in prison for twenty-five years and confinement in a state jail for six

months, respectively. Appellant’s briefs were filed on January 26, 2015.

      Although I, the undersigned attorney, was assigned a separate brief for
appellant’s jury trial conviction in cause F14-10028-X/05-14-01070-CR on

January 26, 2015, I was not assigned the instant two cases. The appellate section

was not aware of the filing of the brief in these two cases until after I filed our brief

in F14-10028-X/05-14-01070-CR on March 23, 2015.

       On March 24, 2015, appellant’s defense counsel made me aware that these

other two cases existed.         The appellant’s briefs in these two cases were

downloaded from this Court’s website, and they were assigned to me.

       In the meantime, after being assigned the brief in F14-10028-X/05-14-

01070-CR, I was assigned two capital murder cases, Marble v. State, 05-14-00777-

CR and Newson v. State, 05-14-01455-CR.

       I filed a first extension in appellant’s two revocation cases on March 24,

2015. On March 25, 2015, this Court issued an order extending the State’s time to

file its brief in these two cases until March 27, 2015. I was not at work on March

27, 28, or 29, however. On Monday, March 30, 2015, I am filing the State’s brief

along with this motion for extension, and respectfully request that the brief be filed

as of the date it is received.
      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the time for filing its brief in these two cases be extended to the date this

motion and accompanying brief are received.

                                        Respectfully submitted,

                                        ______________________
                                        ANNE B. WETHERHOLT
                                        ASSISTANT DISTRICT ATTORNEY
                                        STATE BAR NO. 21235300
                                        FRANK CROWLEY COURTS BLDG,
                                        133 N. RIVERFRONT BLVD., LB 19
                                        DALLAS, TEXAS 75207-4399
                                        anne.wetherholt@dallascounty.org
                                        (214) 653-3639

                        CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing motion has been served on Brett
Ordiway, Attorney for Appellant, Sorrells, Udashen & Anton, Suite 250, Dallas,
TX 75201 by sending an electronic communication through eFileTexas.gov to
bordiway@sualaw.com on March 30, 2015.


                                            ___________________________
                                            ANNE B. WETHERHOLT